DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of the product; or
(2) A product and a process of use of the product; or
(3) A product, a process specially adapted for the manufacture of the product, and a use of the product; or
(4) A process and an apparatus or means specifically designed for carrying out the process; or
(5) A product, a process specially adapted for the manufacture of the product, and an apparatus or means specifically designed for carrying out the process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:	Claims 18 through 32, drawn to a cable laying device.
Group II:	Claims 33 through 37, drawn to a process of producing a cable harness.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a laying plane, transport units and a control device, these technical features are not special technical features as they do not make a contribution over the prior art in view of the prior art below.
During a telephone conversation with LAURENCE GREENBERG, Attorney of Record on November 2, 2021, a provisional election was made without traverse to prosecute the invention of Group I, Claims 18 through 32.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 33 through 37 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Cable Laying Device--.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content of the abstract is directed to both an apparatus and process, where it should be directed to just the apparatus.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 27 is objected to because of the following informalities:  the phrase of “force-guiding” (line 2) should remove the hyphen where the phrase should be recited as –force guiding--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 through 28 and 30 through 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,578,256 to Takada (hereinafter “Takada”).
Claim 18:  Takada discloses a cable laying device (Fig. 4) for producing cable harnesses (e.g. 21) of different types, the cable laying device comprising:
a laying plane (e.g. 11) for positioning lines (e.g. 4) of a cable harness (e.g. 21, Figs. 1, 3),
a plurality of transport units (e.g. 14, 15) to be displaced in an at least partially automated manner relative to the laying plane (e.g. Figs. 5A to 5C, col. 7, lines 41+); and
a control device (e.g. 35) configured to control the transport units (e.g. col. 6, lines 1+).
Claim 19:  Takada discloses the cable laying device according to claim 18, wherein the transport units are displaceable in two linearly independent directions [left and right directions, Figs. 5A to 5C].
Claim 20:  Takada discloses the cable laying device according to claim 18, which further comprises a retention element (e.g. 20) carried by at least one of the transport units (e.g. at 5) for temporarily fixing at least one of the lines (col. 5, lines 9-15).
Claim 21:  Takada discloses the cable laying device according to claim 18, wherein the control device (e.g. 35) is configured to automatically move at least one of the transport units during an execution of a control program (e.g. pressure welding) from a predetermined start position (e.g. in Fig. 5A) to a predetermined end position (e.g. in Fig. 5B). 
Claim 22:  Takada disclose the cable laying device according to claim 21, wherein the control device is configured to carry out a plurality of different control programs (e.g. pressure welding, cutting, testing, etc.), a specific control program is stored for each type of cable harness and the respective predetermined end positions of the transport units vary from control program to control program [e.g. col. 4, lines 4-39, col. 5, line 66 to col. 6, line 9]. 
Claim 23:  Takada discloses the cable laying device according to claim 21, wherein the predetermined start position (e.g. in Fig. 5A) of at least one of the transport units is located in an edge region of the laying plane (e.g. end of 11, in Fig. 5A).
Claim 24:  Takada discloses the cable laying device according to claim 21, wherein the control device is configured to displace at least one of the transport units along a predetermined path from a predetermined start position (e.g. in Fig. 5A) to a predetermined end position (e.g. in Fig. 5B) during an execution of a control program [e.g. pressure welding, col. 7, lines 51-57]. 
Claim 25:  Takada discloses the cable laying device according to claim 24, wherein the predetermined path extends along a portion of a provided laying path (e.g. path of 14 or 15 along 11). 
Claim 26:  Takada discloses the cable laying device according to claim 18, wherein the control device has a position identification device (e.g. 28) for detecting positions of the transport units (e.g. col. 5, lines 34-50). 
Claim 27:  Takada discloses the cable laying device according to claim 18, which further comprises a guiding grid force (e.g. 13) guiding the transport units. 
Claim 28:  Takada discloses the cable laying device according to claim 18, wherein the transport units are freely displaceable (e.g. see down arrow in Fig. 3). 
Claim 30:  Takada discloses the cable laying device according to claim 18, wherein the transport units are displaceable in a transport plane (e.g. of 13, in Figs. 5A to 5C) being parallel to the laying plane (of 11). 
Claim 31:  Takada discloses the cable laying device according to claim 18, which further comprises a test device (e.g. 8) for carrying out a functional test (e.g. Fig. 1, col. 4, lines 29+). 
Claim 32:  Takada discloses the cable laying device according to claim 18, wherein the control device has a test device (e.g. 8) for carrying out a functional test. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of U.S. Publication 2006/0290211 to Gieskes et al (hereinafter “Gieskes”).
Takada discloses a cable laying device as relied upon above in Claim 1, further including a servo motor (e.g. 30) for displacing the transport units.
Takada does not state that the servo motor is an electromagnetic drive system being configured to produce magnetic fields traveling along the cable laying device.
However, servo motors are known devices that produce electromagnetic fields (e.g. force) during operation in order to drive or move parts of the device or apparatus and thus, would be considered as one form of an electromagnetic drive system.  Evidence of this is specifically taught by Gieskes (e.g. ¶ [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the servo motor of Takada can be an electromagnetic drive system to in order to move the transport units, based on the teachings of Gieskes.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	U.S. Patent 6,195,884 to Miyamoto et al (hereinafter “Miyamoto”).  Miyamoto discloses a cable laying device including a laying plane (along 13, in Fig. 4) with two transport units (e.g. 40, 107).
b)	Japanese Patent Publication JP 2010-103044 (hereinafter “JP’044”).  JP’044 discloses a cable laying device (in Fig. 1) for producing cable harnesses (JC, in Fig. 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896